Citation Nr: 0309319	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a herniated disc at L4-5, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The appellant had service in the Army National Guard of Ohio 
from February 26, 1965 to February 25, 1971, and from June 
28, 1972 to June 27, 1976.  His service included a period of 
active duty for training from May 11, 1965 to September 27, 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision.  
The Board notes that in an August 2002 statement, the 
appellant withdrew a previously made request for a Board 
hearing.


REMAND

VA issued regulations permitting the Board to conduct 
internal development of the record in certain cases.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).  On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, the appellant has not waived his right 
to have the Board review any additional evidence that was not 
considered initially by the RO.  Because additional 
development is needed in his case, as will be discussed in 
detail below, a remand of the case to the RO is therefore 
required.  

First, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held, in cases where 
the record reflects that the appellant has multiple problems 
due to service-connected disability, it is possible to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  With this in mind, the 
Board notes that the record contains clinical findings that 
suggest that the appellant has a surgical scar that is a 
manifestation of his service-connected postoperative 
residuals.  In this regard, the Board points out that 
National Guard and private medical records indicate that 
lumbar laminectomies were performed in January 1971 and in 
June 1976, and the appellant had a well-healed incision.  The 
January 2000 VA spine examination indicates that the 
appellant had a well-healed scar on the back.  In addition, 
the VA neurological examination dated in February 2002 
indicates that the appellant's severe pain was most likely 
due to myofascial pain syndrome exacerbated by scar 
formation.  Therefore, on remand, the RO's actions should 
also include consideration of whether the appellant is 
entitled to a separate rating for post-operative scarring of 
the low back apart from the rating assigned for a herniated 
disc under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
Esteban, supra.

The Board also notes that the regulations used to evaluate 
intervertebral disc syndrome and skin disabilities have 
changed since the appellant's claim was filed in November 
1999.  38 C.F.R. §§ 4.71a, 4.118 (2002); 67 Fed. Reg. 54345-
49 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)); 67 Fed. Reg. 49596-99 (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118).   Where the 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent expressed intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Because the RO certified the issues for appeal 
to the Board on August 5, 2002 and because the effective date 
of the change in the rating criteria for intervertebral disc 
syndrome was September 23, 2002, and the effective date in 
the change in the rating criteria for skin disabilities was 
August 30, 2002, the RO was not able to evaluate the 
appellant's post-operative residuals of a herniated disc at 
L4-5 under both the former and the revised criteria for 
rating intervertebral disc syndrome and skin disabilities.  
While the Board attempted to give notice to the appellant in 
October 2002 of the changes in the rating criteria for rating 
intervertebral disc syndrome and skin disabilities, the 
record does not reflect that the notification letter was ever 
mailed.  That is, the letter prepared by the Board notifying 
the appellant of these changes is not of record in the claims 
file.  In the Board's opinion, the appellant could be 
prejudiced as a result of the Board addressing these matters 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Because additional development is necessary in the 
appellant's case, as will be discussed below, time will be 
saved if the notice required as a result in the change in 
rating criteria is conducted while the file is at the RO.  By 
so doing, the appellant will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence before returning the case to the 
Board.  As such, the appellant should be specifically advised 
by the RO of the new and the old rating criteria for 
intervertebral disc syndrome and skin disabilities, and the 
RO should specifically evaluate his claim under 38 C.F.R. 
§§ 4.71a and 4.118 as these provisions existed at the time he 
filed his claim, and as amended during the pendency of his 
appeal.  See Karnas, supra..  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the appellant another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because, although the appellant was 
afforded VA neurologic and orthopedic examinations in 
February 2002, the record does not contain a current 
examination that takes into account the new criteria 
established to rate intervertebral disc syndrome, such as the 
total duration and of incapacitating episodes over the past 
12 months or all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  As the current evidence of record is 
insufficient to rate the appellant's degenerative disc 
disease under the new rating criteria, the appellant should 
be afforded new VA examinations that evaluate the appellant's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the appellant filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).   

Additionally, because it is appropriate to consider whether 
the appellant is entitled to a separate rating for post-
operative scarring of the low back under Esteban, supra, the 
Board finds that giving the appellant an opportunity to 
appear for a VA skin examination would be appropriate because 
the record does not contain a current skin examination.  As 
such, the appellant should be afforded a VA examination that 
evaluates the appellant's scarring of the back in terms 
pertinent to the rating criteria that were in effect when the 
appellant filed his claim, as well as the rating criteria as 
amended during the pendency of his appeal.  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49596-99 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118). 

It also appears that there may be missing VA treatment 
records that should be associated with the claims file.  The 
appellant stated in November 1999 that he had received 
treatment at the VA Outpatient Clinic in Canton, Ohio from 
1989 to 1999.  The claims file suggests that in April 1999, 
the RO requested treatment records from the Cleveland VA 
Medical Center (Wade Park and Canton) from January 1999 to 
the present.  The RO received treatment records from the 
Cleveland VA Medical Center dated from April 1999 to June 
2001, and an additional VA treatment note dated in January 
2002.  The appellant's representative, in his July 2002 
Statement of Accredited Representation in Appealed Case, 
referenced VA treatment records from the VA Outpatient Clinic 
in Brecksville, Ohio dated in March 2002, which are not of 
record.  Therefore, it appears that there may be VA treatment 
records dated prior to 1999 and subsequent to January 2002 
that should be associated with the appellant's claims file.  
As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Consequently, because of the need to ensure that 
all potentially relevant VA records are made part of the 
claims file, a remand is required.  Id.  

In addition, the Board notes that it appears that there are 
pertinent private medical records which should be associated 
with the claims file.  In this regard, the Board points out 
that while the most recent private medical records of record 
are dated in 1997, the appellant suggested in an April 1999 
VA treatment note that he was currently being treated by a 
private physician for his degenerative disc disease.  As 
these records would be relevant in determining the severity 
of the appellant's service-connected post-operative residuals 
of a herniated disc at L4-5, they should be obtained.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  Additionally, certain 
notification requirements have been set out by the new law.  
The Board notes that the Federal Circuit in DAV, supra, also 
held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  In the 
appellant's case, the Board finds that the RO should make 
clear notification under 38 U.S.C.A. § 5103(a).  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his post-operative residuals of a 
herniated lumbar disc at L4-5 since 1998.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The appellant 
should specifically be asked to identify 
the private physician who treated him for 
his low back in 1999, and all pertinent 
treatment records dated from 1998 to the 
present should be requested from this 
physician.  All pertinent treatment 
records from the VA Medical Center in 
Cleveland, Ohio (Wade Park), from the VA 
outpatient Clinic in Canton, Ohio, and 
from the VA Outpatient Clinic in 
Brecksville, Ohio dated from 1998 to the 
present should be obtained.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an orthopedic and neurological 
examination to determine the severity of 
his post-operative residuals of a 
herniated lumbar disc at L4-5.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted. 
The claims folder, a copy of this remand, 
the former and revised rating criteria 
for Diagnostic Code 5293, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  In addition, after 
reviewing the appellant's complaints and 
medical history, the orthopedic examiner 
should render an opinion, based upon his 
or her best medical judgment, as to the 
extent to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria beyond that shown 
clinically.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the orthopedic examiner 
should so state.)  See DeLuca v. West, 8 
Vet. App. 202 (1995).  The rationale for 
all opinions should be explained in 
detail.  If the examiner(s) provides an 
opinion that is contrary to one already 
of record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner(s) should specifically address 
the findings made in the January 2000 and 
the February 2002 VA spine examinations, 
as well as the February 2002 VA 
neurologic examination.

4.  The appellant should also be 
scheduled for a VA skin examination to 
determine the extent that his post-
operative residuals of a herniated 
lumbar disc at L4-5 include scarring.  
All indicated tests and studies should 
be conducted.  The claims folder, a copy 
of this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  The rationale 
for all opinions should be explained in 
detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should comment on the findings 
made in the February 2002 VA neurologic 
examination with regard to scarring of 
the low back.  

5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action. After completing any 
required actions identified above, the RO 
should take adjudicatory action on the 
appellant's claim, including evaluating 
his service-connected disability under 
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
as it was at the time he filed his claim, 
and as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  Such adjudication should 
include consideration of Esteban v. 
Brown, 6 Vet. App. 259 (1994) (separate 
ratings are assignable for separate and 
distinct manifestations), if appropriate.  
If a separate rating is warranted for any 
low back scarring, the RO should evaluate 
any scarring under 38 C.F.R. § 4.118 at 
the time that the appellant filed his 
claim, and as amended during the pendency 
of his appeal.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49596-99 (July 31, 
2002) (to be codified at 38 C.F.R. 
§ 4.118)).  If any benefit sought remains 
denied, a SSOC should be issued.  The 
SSOC should include a complete recitation 
of both the old and the new rating 
criteria for intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as well as the old and the new 
rating criteria for scarring under 
38 C.F.R. § 4.118, if appropriate.  If 
the appellant does not appear for a 
scheduled examination, the SSOC should 
specifically recite the provisions of 38 
C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
appellant's claim.  The appellant and his 
representative should be afforded an 
opportunity to respond. 

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

